DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered. 
			                 Status of the Application
2.	Acknowledgement is made of the amendment received on 4/28/2021. Claims 1-19 & 21 are pending in this application. Claims 20 & 23-28 are canceled. 
Allowable Subject Matter
3.	Claims 1-19 & 21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations (in italics) as in the present application wherein, amongst other limitations: 
a substrate; a stacked structure disposed on the substrate, the stacked structure including a cell region and a pad region; a first channel structure passing through the cell region; a second channel structure passing through the cell region and spaced apart from the first channel structure in a first direction; a first dummy channel structure passing through the pad region; a second dummy channel structure passing through the pad region, and next to and spaced apart from the first dummy channel structure in the first direction; wherein the common source line includes a first side surface and a second side surface opposite to the first side surface, with the first dummy channel structure located next to the first side surface and being closer to the first side surface than to the second side surface, a distance in the first direction between the first side surface of the common source line and the first channel structure is equal to a distance in the first direction between the second side surface of the common source line and the second channel structure, and a distance in the first direction between the first side surface of the common source line and the first dummy channel structure is different from a distance in the first direction between the second side surface of the common source line and the second dummy channel structure [emphasis added], as in the context of claim 1; 
a stacked structure disposed on a substrate and including a first pad region, a second pad region spaced apart from the first pad region in a first direction, and a cell region interposed between the first pad region and the second pad region; and a first common source line crossing the first pad region, the cell region, and the second pad region, wherein the first common source line in the first pad region and the second pad region is parallel to a vertical direction perpendicular to a main surface of the substrate, and the first common source line in the cell region is tilted with respect to the vertical direction [emphasis added], as in the context of claim 11; and 
a substrate; a stacked structure disposed on the substrate, the stacked structure including a first pad region, a second pad region spaced apart from the first pad region in a first direction, and a cell region interposed between the first pad region and the second pad region; a first dummy channel structure and a second dummy channel structure, both being located at one side of a center plane and passing through the first pad region, the center plane being perpendicular to a main surface of the substrate, extending in the first direction and bisecting the stacked structure; a third dummy channel structure and a fourth dummy channel structure, both being located at the other side of the center plane and passing through the first pad region; a first common source line passing between the first dummy channel structure and the second dummy channel structure; and a second common source line passing between the third dummy channel structure and the fourth dummy channel structure, wherein the first common source line is closer to one of the first dummy channel structure and the second dummy channel structure, whichever is farther away from the center plane, and the second common source line is closer to one of the third dummy channel structure and the fourth dummy channel structure, whichever is farther away from the center plane [emphasis added], as in the context of claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/20/21